Citation Nr: 1205727	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a brain aneurysm.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, to include service in the Republic of Vietnam from November 1969 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a June 2010 VA psychiatric examination the psychiatrist estimated that the Veteran's Global Assessment of Functioning Scale score was 41 and opined that the Veteran's psychiatric disability made it "difficult and impossible to complete and perform the task required by an employer."  In a June 2010 rating decision, based largely on this VA examination report, the RO granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and assigned a 30 percent rating decision, effective October 29, 2009.  In light of the RO's grant of service connection for PTSD with major depressive disorder and the VA examination report indicating that the Veteran may be unable to work due to his psychiatric disability, the Board finds that the record raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Since the grant of service connection for psychiatric disability, this issue has not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Chronic residual disability due to a brain aneurysm repair in 2006 is not shown.  


CONCLUSION OF LAW

Chronis residual disability of a brain aneurysm repaired in 2006 was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the VCAA duty to notify with regard to the Veteran's claim of entitlement to service connection was satisfied prior to the initial AOJ decision by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  Thus, VA's duty to notify in this case has been satisfied.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran submitted private treatment records.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, although the Veteran served in Vietnam, there is no indication that he has heart disease and the Board notes that a June 2010 VA examination report reflects the Veteran's reported history of an aneurysm repair with no resulting disability, and the examiner reported that the Veteran had normal thought processes, abstract thinking, and memory, and that he was able to understand directions, did not have slowness of thought and did not appear confused.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts he developed a brain aneurysm and/or traumatic brain injury as a result of service in Vietnam, and specifically in association with his military occupational specialty (MOS) of cannoneer.  More specifically, in association with the March 2010 VA Form 9, the Veteran reported that in addition to tremendous blasts from incoming mortar rounds, he was exposed to the blasts from 155mm Howitzers on a daily basis for thirteen months during service in Vietnam, and that upon firing, he felt intense pain and pressure in his head and body, his skin stung and his ears bled.  In addition, he referenced medical literature noted to suggest that blast waves may cause brain injury without direct head impact and that intracerebral aneurysms can result from such trauma.  

Initially, the Board notes the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange during service.  A brain aneurysm, however, is not one of the listed conditions for which service connection may be presumed as due to exposure to Agent Orange.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232 -59243 (1999); 67 Fed. Reg. 42600 -42608 (2002).  The law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  Regardless, consideration of the claim for service connection for residual disability of an aneurysm repair, to include as due to exposure to Agent Orange, is warranted on the basis of whether there is proof of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition, the Board notes that in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  The provisions of 38 U.S.C.A. § 1154(b) are intended to lighten the evidentiary burden of a Veteran who claims a disease or injury was incurred in or aggravated by combat service.  Section 1154(b), however, does not create a statutory presumption of current disability.  Rather, it merely aids a combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  A current disability must be shown.  

The Board has considered the Veteran's assertion of a ruptured eardrum during service and the April 2010 private examination report noting chronic changes of the left tympanic membrane, including scarring, and a cystic area with blood related to an injury in Vietnam.  In addition, the Board notes that service connection is in effect for tinnitus and hearing loss, as well as PTSD with major depressive disorder due to in-service stressful experiences, to include having come under mortar attacks.  Thus, the Board accepts that the Veteran was exposed to loud noise during service.  The competent evidence, however, does not show a current chronic residual disability as a result of a brain aneurysm identified and repaired in 2006, decades after service.  

The Board notes that a November 2005 private neurology report notes that magnetic resonance imaging (MRI) in association with an episode of vertigo incidentally disclosed an unruptured left posterior communicating artery intracranial aneurysm, and a January 2006 operation report reflects the Veteran underwent a left frontotemporal craniotomy and repair of the posterior communicating artery aneurysm and fenestration of an arachnoid cyst.  A January 2006 private computed tomography (CT) scan of the brain, status post aneurysm surgery, notes an aneurysm clip adjacent to the left anterior clinoid, and while a small area of bone was noted adjacent to the inner table left front bone adjacent to the craniotomy site, as well as a tiny extraaxial collection in the left anterior frontal region with a small amount of extraaxial air, no midline shift or evidence of hydrocephalus was reported.  

In addition, while an August 2006 private neurology report notes a history of a sudden decline in cognitive abilities during the previous five years, manifested by primarily memory difficulties and sometimes with putting words together, the examiner stated that such occurred at a time when the Veteran was having trouble with hypertension and high cholesterol, risk factors which were noted to have been corrected.  In addition, an acute episode of confusion in the previous year was noted to be questionably ischemic or ictal in nature, and while the Veteran reported a history of some cognitive decline immediately after the aneurysm surgery, the examiner referenced psychiatric symptoms and treatment with a combination of medications in that regard.  

On examination, pupils were equal, round, and reactive to light, optic discs were noted to be normal, and spontaneous and venous pulsations were reported to be present.  Extra ocular movements were intact, and visual fields were full to visual confrontation.  Trigeminal sensation was intact and the muscles of mastication were noted to be normal.  The report notes that the face was symmetric, the palate elevated in the midline, and the voice was normal.  Shoulder shrug was normal, and the tongue had normal motion without fasciculation.  Normal finger dexterity and tandem gait were noted, and normal strength, sensation to pin prick and deep tendon reflexes in the upper and lower extremities was reported.  Toes were down going and clonus was absent.  The report notes that the cerebral aneurysm was clipped and stable.  

In addition, a January 2007 private report notes an excellent recovery following the aneurysm repair, and that the Veteran was completely back to normal and had resumed all former levels of activity.  The Board notes that the June 2007 private neurologic evaluation report attributing complaints of word finding difficulty to side effects of the Veteran's psychiatric medication regimen is consistent with not only the August 2006 private neurology report but also with an April 1997 private record attributing complaints of dizziness to psychiatric medications.  In addition, the June 2007 private report of examination notes that cranial nerves were intact and memory was three out of three.  The Board notes that while complaints of light headedness were noted in a February 2008 private record, the assessment entered was, "58 y/o patient with a history of depression and lacunar infarct, doing well."  As noted in the Introduction section above, the issue of entitlement to service connection for small vessel cerebrovascular disease/stroke has been referred to the AOJ.  

An August 2008 private record notes no headache, visual loss, hearing loss, dizziness or change in sleep pattern, and a large surgical scar on the scalp was noted to be well healed.  Speech was normal, findings regarding the eyes were noted to be normal, and in November 2008 complaints of shoulder pain were attributed to probable rotator cuff tear.  

In addition, an August 2009 private record notes affect was normal and appropriate, speech was normal and cranial nerves II-XII were normal.  Light touch was noted to be intact globally, motor strength was 5/5 and muscle strength was normal.  The general assessment of reflexes was left biceps, 2+; right elbow, 2+; left elbow, 2+; right knee, 2+; left knee, 2+; and gait was noted to be normal.  Mood and affect were normal, extremities were normal, bilaterally, and the head and neck were normal, with neck pain attributed to cervicalgia.  In addition, complaints of a cough in April 2009 were attributed to an acute upper respiratory infection.  

An October 2009 VA mental health treatment record reflects the Veteran's report of having retired three years earlier due to growing stress and pressure at work, and while a slow rate of speech was noted, an October 2009 VA Agent Orange registry examination report notes normal speech, as well as a normal skull, scalp, vision, extra ocular movements, eyelids conjunctivae, corneal sclera, lens, pupils and fundi.  

The October 2009 VA mental health treatment record further notes normal cranial nerves, gait, biceps reflex, triceps reflex, patellar reflex, Achilles reflex, plantar response, sensory and peripheral nerves.  In addition, while a November 2009 private follow up of for previous TIA (transient ischemic attack) symptoms and prior history of aneurysm clipping, notes a prior history of speech and language difficulty that came on either after the aneurysm clipping or after a TIA, the report of examination notes the Veteran had been "symptoms free" since at least the last evaluation in January 2009.  Cranial nerves III-XII were noted to be intact including extraocular movements, visual fields, pupils and optic discs, which were noted to be flat.  It was noted that the Veteran was oriented, and speech was reported to be clear and fluent.  Normal power in all limb muscles was reported and good sensation to light touch was noted.  Coordination was noted to be good on finger to nose and heel-knee-shin.  Reflexes were symmetrical and gait was noted to be unremarkable.  Cardiac examination was noted to reveal regular rate and rhythm and no cervical bruits were heard.  

In addition, in March 2010, the Veteran's spouse stated that after a second stroke, at which time the aneurysm was incidentally discovered, the Veteran recovered and returned to work and retired early secondary to emotional problems related to experiences during service in Vietnam, and the June 2010 VA examiner attributed impairment in the Veteran's psychosocial functioning to psychiatric disability.  The report of examination notes normal memory, concentration, communication and speech, as well as Veteran's report that the aneurysm repair in 2006 had not caused any disability.  

The Board notes that while the Veteran's assertion in March 2010 was to the effect that it cannot be proven that he did not have an aneurysm at separation since he did not undergo MRI or CT scan at that time.  Further, as a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana, see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

Although the Board does not question the sincerity of the Veteran's conviction that he has a disability related to his military service, in light of the foregoing, the Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal must be denied.  


ORDER

Service connection for residuals of a brain aneurysm is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


